FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LORI BELTRAN; ROBERT BELTRAN;           
COBY BELTRAN, by and through his
Guardian Ad Litem Lori Beltran,
               Plaintiffs-Appellants,
                 v.                           No. 05-16976
SANTA CLARA COUNTY; MELISSA                     D.C. No.
SUAREZ, individually and as an
employee of the County of Santa            CV-03-03767-RMW
                                                 ORDER
Clara; JENNIFER HUBBS,
                                              AMENDING
individually and as an employee
                                                OPINION
of the County of Santa Clara;
EMILY TJHIN, individually and as
an employee of the County of
Santa Clara,
              Defendants-Appellees.
                                        
                   Filed February 13, 2008

  Before: Alex Kozinski, Chief Judge, Stephen Reinhardt,
       Andrew J. Kleinfeld, Michael Daly Hawkins,
       Kim McLane Wardlaw, William A. Fletcher,
  Ronald M. Gould, Richard A. Paez, Marsha S. Berzon,
  Richard R. Clifton and Sandra S. Ikuta, Circuit Judges.


                           ORDER

   Appellees’ motion for clarification is granted. The opinion
filed on January 24, 2008, slip op. at 1201, is amended as fol-
lows:

Slip op. at 1205, Line 8    Insert <absolute immunity> after
                           <incorrect>

                             1293
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2008 Thomson/West.